                 Case 2:20-cr-00649-SRC Document 7 Filed 07/28/20 Page 1 of 4 PageID: 28
                                            UNITED STATES DISTRICT COURT
                                                                             For the
                                                                    DISTRICT OF NEW JERSEY
                United States of America
                                                                                                      ORDER SETTING CONDITIONS
                                  V.                                                                         OF RELEASE
                    DEXTER PONTON
                             Defendant
                                                                                Case Number: 20-649 (SRC)(1)
IT IS ORDERED on this          28TH                day of      JULY          , 2011, ORDERED that the release of the defendant is subject to
the following conditions:
Bail be fixed at $            100,000.00 and the defendant be released upon:
          ( x ) Executing a(n) secured/unsecured appearance bond ( ) with co-signor;
          ( )      Executing an appearance bond and depositing in cash in the registry of the Court                 % of the bail fixed.
          ( )      Executing an appearance bond with approved sureties , or the deposit of cash in the full amount of the bail in lieu
                   thereof;
                   ( )      Execute an agreement to post designated property. Local rule (re: value of property) waived/not waived by the
                   Court.
 IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
          (x)      The defendant not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
                   victim, or informant; not retaliate against any witness, victim or informant in this case.
          ( )      The defendant be release in the custody of
                  (Name of person)
                  (Address)
         (City and state)                                                                                                                                         (Tel. No.)
                  who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled
                  court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.

                                                                                                Signed:
    1.   (x)       The defendant’s travel is restricted to ( x ) New Jersey unless otherwise approved by Pretrial Services. ( x )
                   (x) Surrender passport and/or other travel documents to PTS and obtain no new one, unless otherwise approved by
         Pretrial Services

         (x )     The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.
                                            (x )    Additional conditions:      ( x ) Report to PTS as directed.
                                            ( ) Electronic Monitoring by PTS, with release for court appearance, attorney visits,
                                            medical emergencies, with prior approval of PTS (cost to be incurred by the defendant).
                                            ( ) Drug and/or alcohol testing/treatment as deemed appropriate by PTS.
                                            ( ) Surrender of firearms or other dangerous weapons
                                            ( ) Mental health treatment as deemed appropriate by PTS.
       (X) Maintain current residence or a residence approved by Pretrial Services.
    2. (X) Maintain or actively seek employment.
    3. (X)The defendant may not use access devices, identification documents, or any accounts unless legally in
       his name
    4. (X) Comply with any State Court matters
           5. (x) Maintain or actively seek employment.
                     (x)Due to the COVID-19 pandemic, the defendant has not yet been processed by the United
                                      States Marshals Service (USMS) for the instant arrest.
The defendant shall report to the USMS for processing at a date to be determined
                                            Acknowledgment of Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.
                                                                                    s/ Dexter Ponton      7/28/2020
                                                                                               Signature of Defendant
                                                                                                              s/ Stanley R. Chesler, U. S. D. J   7/28/2020.
                                                                                                                             Signature of Judicial Officer
                                                 (Rev. 2/08)
     Case 2:20-cr-00649-SRC Document 7 Filed 07/28/20   Page 2 of 4 PageID: 29



TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

   A violation of any of the foregoing conditions of release may result in the immediate issuance of a
   warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a
term of imprisonment, a fine, or both.
   The commission of a Federal offense while on pretrial release will result in an additional sentence of
   a term of imprisonment of
Case 2:20-cr-00649-SRC Document 7 Filed 07/28/20 Page 3 of 4 PageID: 30
     Case 2:20-cr-00649-SRC Document 7 Filed 07/28/20 Page 4 of 4 PageID: 31




    of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one
    year, if the offense is a misdemeanor. This sentence shall be in addition to any other sentence.
    Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or
    both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both
to tamper with a witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim
or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the
court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they
involve a killing or attempted killing.
    If after release, you knowingly fail to appear as required by the conditions of release, or to surrender
    for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed.
If you are convicted of:
    (1 an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or
    ) more, you shall be fined
        not more than $250,000 or imprisoned for not more than 10 years, or both;
    (2 an offense punishable by imprisonment for a term of five years or more, but less than fifteen
    ) years, you shall be fined not
        more than $250,000 or imprisoned for not more than five years, or both;
    (3 any other felony, you shall be fined not more than $250,000 or imprisoned not more than two
    ) years, or both;
    (4 a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year,
    ) or both.
    A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence
    for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
